85 N.Y.2d 966 (1995)
The People of the State of New York ex rel. Carl DeFlumer, Jr., Appellant,
v.
Wayne Strack, as Superintendent of Fishkill Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted March 20, 1995.
Decided May 11, 1995.
Motion for leave to appeal dismissed upon the ground that relator has been released from custody and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see, People ex rel. Wilder v Markley, 26 N.Y.2d 648; People ex rel. Dennard v Meloni, 74 N.Y.2d 916.)